ORDER GRANTING MOTION TO SUPPRESS
WILLIAM H. ORRICK, United States District Judge
INTRODUCTION
The issue in defendant Josué Olman Martinez’s motion to suppress is whether *1004it was reasonable for officers to continue to search a property that they may have initially assumed was a single family residence once they knew or should have known that it was multi-unit. The officers were searching for a gun used in a murder, had information that the mother of the suspect had hidden the gun at her residence, and were executing a warrant that allowed them to search the residence. But when they arrived, they quickly learned that several other people lived at the premises. After the officers determined where the mother resided, and searched her locked room, they broke into two other padlocked rooms, which were studio apartments, and searched a fourth room by consent and learned that it was a studio apartment as well. Despite this knowledge, which indisputably showed that the warrant they were executing was over-broad, they broke into a fifth room, which was also padlocked, and found methamphetamine and cocaine belonging to Martinez. This case is on all fours with Mena v. Simi Valley, 226 F.3d 1031 (9th Cir. 2000), where the Ninth Circuit found that officers were not entitled to qualified immunity for a very similar search. I GRANT Martinez’s motion to suppress.
BACKGROUND
A. Getting a Search Warrant
The search at issue occurred as a result of the investigation into an unrelated murder. On May 31, 2015, 18-year old Jonathan Sauceda Caballero was shot in John McLaren Park in San Francisco.1 Motion to Suppress (“Mot.”) at 1 (Dkt. No. 52). The police quickly focused the investigation on Caballero’s former girlfriend, 43-year-old Sylvia Lorena Montoya. Id. Based on surveillance footage, detectives determined that a young man, identified as Witness 2, was with Montoya and several other individuals near or at the time of the shooting. Id. at 3. Three weeks after the shooting, on June 23, 2015, Gang Task Force officers arrested Witness 2 and Montoya after witnessing the pair participate in an assault and attempted robbery. Id.
On June 24 and 25, 2015, officers conducted a series of interviews with Witness 2. After denying any involvement in the shooting, Witness 2 eventually admitted that he had been with Montoya and Caballero on the night of the murder. Id. Witness 2’s description of the incident was corroborated by surveillance, physical evidence, and other witness statements. Declaration of Sergeant Discenza (“Discenza Deck”) ¶ 5, (Dkt. No. 58-4).
On June 25, 2015, Witness 2 informed the police that he had additional information about the murder investigation and that he might know where the murder weapon was. Mot. Ex. D-l at 2. (Dkt. No. 52-4). Witness 2 said that he believed the gun was at Montoya’s mother’s house on Madrid Street. Id. Witness 2 offered reasons why he thought the gun was there: (1) he didn’t think it was with Montoya; (2) they always put weapons there; (3) Montoya told him she put the gun there; and (4) he had seen weapons there before. Id. at 3-6.
The officers asked Witness 2 a number of questions about the Madrid Street house. Mot. Ex. D-l. Witness 2 did not know its street address but was able to identify it from a photo as 751 Madrid Street. Mot. Ex. D-3 at 3 (Dkt. No. 52-6). The photos shown to Witness 2 are of a white building, set back from the street, with a small set of stairs leading to a gray door in the center. Mot. Ex. E. (Dkt. 52-8). A set of stairs to the right leads down to a *1005second door. Id. Each door has its own mailbox and doorbell next to it. Id. Witness 2 explained that Montoya’s mother lived in the main, upper unit, possibly with four other people, but “like two families also live separately there.” Mot. Ex. D-l at 7. He also explained that another family lived separately in the lower unit. Mot. Ex. D-3 at 3. He did not know whether there were any apartments in the back or whether anyone else lived at 751 Madrid. Mot. Ex. D-3 at 6.
That day, officers went to 751 Madrid Street and by observing the outside confirmed that it was a white house with two doors in front evidencing a main floor and a basement unit. Discenza Decl. ¶ 7. Witness 2 told officers that he had been to the house approximately three times. Mot. Ex. D-3 at 2. He helped sketch a rough diagram of the main floor. Id. at 4-5; Mot. Ex. F (Dkt. No. 52-9). This sketch shows that Montoya’s mother, who Witness 2 knew only as Señora, lived in a room in the back of the main unit, and that a family, comprising a mother and two young children, lived in a room at the front of the house on the left. Mot. Ex. F.
Officers asked Witness 2 several questions about the guns and where they were located in the house. Mot. Ex. D-3 at 6. Witness 2 could not tell officers exactly where the guns were kept. He guessed that they would be kept in Señora’s room because that was the only place she could keep them hidden. Id. At various times Witness 2 indicated both that he had seen the guns at 751 Madrid, and that he did not know where the guns were kept in the house. Mot. Ex. D-3 at 2, 6. He explained that there were approximately three guns in the house; one silver, one normal, and one “sheriff style” and that one of them was a .22. Id.
Officers determined that Rufina Murga, Montoya’s mother, resided at 751 Madrid. Discenza Decl. ¶ 7. Murga had gone to the police station to retrieve Montoya’s vehicle, which had been seized during Montoya’s arrest. Murga’s license indicated she lived at 751 Madrid. Mot. Ex. A at 12. A search of Ms. Murga’s license number in the DMV database confirmed that she had a vehicle registered at 751 Madrid. Id.
Based on Witness 2’s statements, the police submitted an affidavit the same day to obtain a warrant to search the property at 751 Madrid Street and Ms. Murga’s vehicle. Id. Sergeant Discenza, the affiant, described the property as follows:
[Sjingle family attached home. The residence is white in color with a gray door and the numbers 751 to the right of the door. The house is set back further than the other houses on the block. In addition any storage rooms, storage areas, containers, trash containers of any kind located in the residence, any out building, sub areas, attic areas are to be searched as well.
Mot. Ex. B at 4. The affidavit does not mention that there was another family or any other people living at the property.
To establish probable cause, Discenza explained that Witness 2 was a witness to the Caballero murder and had been arrested on June 23, 2016 after officers witnessed him participate in an assault and attempted robbery. Mot. Ex. A at 10. He described Witness 2’s statements about the guns at 751 Madrid as follows:
Sgt. Sanders and Inspector Dedet conducted a more detailed interview and [Witness 2] told them, the suspect Lorena Montoya’s mother lived there and had been there about 3 times total. Montoya told him that she knew the police would be coming to her home so she stashed firearms at her Mom’s house on Madrid. [Witness 2] said the last time he was at the Madrid address was about a week ago. He saw three guns at the *1006house located on 751 Madrid. He said there was a short .22 caliber revolver, 1 black 6‘ or less .38 Caliber and one long barrel revolver, chrome, .38 Caliber. Witness 2 also drew a schematic of the interior of the residence.
Id, at 11.
B. Executing the Warrant
Police officers executed the warrant around 8:00 p.m. on June 25, 2016. Declaration of Georgina Valente Cruz (“Valente Decl.”) ¶ 5 (Dkt. No. 58-5). Officers knocked and announced at the front door of the main unit in both Spanish and English. Id. No one answered, so officers broke into the residence. Id. They then knocked on an interior door where Georgina Valente lived with her 14-year-old son. Id. Valente opened her door.
The officers asked why she did not open the front door when they knocked. Id. Valente offers two different versions of her response in separate declarations. In a declaration submitted along with the government’s first opposition to the motion to suppress, she states that she told officers that she did not open the door because Carmen (the name she used for Murga) had told the tenants not to. Id. Valente Decl. ¶ 5.2 In an earlier declaration obtained by the defense, she states that she did not open the door because she was afraid. Mot. Ex. J at 4 (Dkt. No. 52-14).
Immediately following her explanation about the door, the officers asked which room belonged to the mother of Silvia Montoya. She directed them to it. Valente Decl. ¶5. Officers broke into Murga’s locked room and began to search it. They conducted a simultaneous search of two other rooms in the front of the house that were padlocked. One belonged to El Flaco, an 18-20 year-old man, and the other to Mirian, an older woman. Id. ¶ 6. The officers were able to unscrew a connection of the padlocks without breaking the locks to see into the small rooms. Id. They could easily tell that each was a studio apartment. The officers also asked Valente if they could search her room. She consented. Id. ¶ 7.
After the searches of the four studio apartments, the officers asked if there were any more rooms in the house. Va-lente told them there was another room in the back. Id. ¶7. The officers located it, saw that it was padlocked like El Flaco’s and Miriaris rooms, and proceeded to break in. After discovering the drugs in this back room, officers asked Valente who lived there. She informed them that Martinez was the sole occupant. Valente Decl. ¶ 7.
LEGAL STANDARD
The Fourth Amendment guarantees “[t]he right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const, amend IV. “[T]he Fourth Amendment has drawn a firm line at the entrance to the house. Absent exigent circumstances, that threshold may not reasonably be crossed without a warrant.” Silverman v. United States, 365 U.S. 505, 511, 81 S.Ct. 679, 5 L.Ed.2d 734 (1961).
The Warrant Clause of the Fourth Amendment prohibits the issuance of any warrant except one “particularly describing the place to be searched and the persons or things to be seized.” U.S. Const, amend IV. “By limiting the authorization to search to the specific areas and things for which there is probable cause to search, the requirement ensures that the search will be carefully tailored to its justi*1007fications, and will not take on the character of the wide-ranging exploratory searches the Framers intended to prohibit.” Maryland v. Garrison, 480 U.S. 79, 84, 107 S.Ct. 1018, 94 L.Ed.2d 72 (1999). “The validity of the warrant must be assessed on the basis of the information that the officers disclosed, or had a duty to discover and to disclose, to the issuing Magistrate.” Id. When a warrant that was valid when issued turns out to be overbroad, the validity of a subsequent search that falls outside the area for which the warrant establishes probable cause “depends on whether the officers’ failure to realize the over-breadth of the warrant was objectively understandable and reasonable.” Id. at 88, 107 S.Ct 1013.
DISCUSSION
Martinez’s motion to suppress raises two constitutional questions: (1) was the warrant valid when issued or was it over-broad, and (2) was the execution of the overbroad warrant valid or was it objectively unreasonable. Because I conclude that the execution of the warrant was objectively unreasonable, and the evidence must be suppressed, I do not address whether the warrant was invalid when issued. For purposes of assessing the reasonableness of the officers’ execution of the warrant, I will assume that the warrant was valid at the time it was issued.
I. EXECUTION OF THE WARRANT
The government argues that the execution of the warrant was reasonable given the information that officers had at the time. Second Opposition to Motion to Suppress (“Oppo. # 2”)3 at 3 (Dkt. No. 61). It does not dispute that the upper unit at 751 Madrid was used as a multi-unit building, not a single family residence, but notes that prior to entering the building “the house appeared to be a single-family residence with one front door and one mailbox to the left of that door.” Id.4
*1008The government contends that police officers could not have known that the main unit at 751 Madrid was used as a multiple-unit building while executing the warrant because there were “no markings, door bells, or any indicia on any doors of the interior rooms to indicate any separate residences inside that house.” Oppo. # 2 at 3. It adds that “officers did not know that the rear room was a bedroom or that defendant Josué Olman Martinez, a/k/a “Panita,” lived in that room, until after entry into the room.” Id.
Martinez argues that the officers acted unreasonably in searching his room because, while they were executing the warrant, they should have determined it was overbroad because the rooms at 751 Madrid were maintained as separate residences. He points to Mena v. City of Simi Valley, a civil rights case, in which the Ninth Circuit affirmed a district court’s denial of summary judgment on the issue of qualified immunity, finding that a jury could conclude the officers acted unreasonably in executing an overbroad warrant at a multi-unit building. 226 F.3d 1031, 1037 (9th Cir. 2000).
A. Mena v. Simi Valley
In Mena, a magistrate judge issued a warrant to search the entire property at 1363 Patricia Avenue, where the primary suspect in a drive by shooting lived, to search for the gun used in the shooting. Id. at 1034. A witness informed officers that the property was a “poor house,” a “residence with a large number of subjects residing in a residence designed for one family.” Id. Two officers had briefly been to the property before and had observed padlocks on some of the doors. Id. at 1035. When they executed the warrant, officers entered the building and saw that some of the rooms were locked and many had padlocks on the outside of the doors. Id. The officers forced entry to the locked rooms and recognized that the rooms were set up as studio apartment type units. Id. at 1038.
The Ninth Circuit concluded that it was reasonable for the police to believe, at the time they applied for the warrant, that they had probable cause to search the entire building. Id. at 1038-39. However, it determined that a reasonable jury could conclude that officers acted unreasonably in continuing with their search after they had reason to know that the padlocked rooms were individual residences. Id. The court affirmed the district court’s ruling that “the law is well established that the officers were required to discontinue the search of Plaintiffs’ property not reasonably in [the suspect’s] control as soon as they discovered that there were other separate units on the property and therefore were put on notice of the risk that they might be in a portion of the property erroneously included within the terms of the warrant.” Id. at 1039.
The facts here largely mirror those of Mena. As in Mena, prior to entering 751 Madrid, officers were aware of a number of facts that, though not necessarily conclusive, indicated 751 Madrid might contain several living units. First, Witness 2 had informed officers that Murga lived in the building but “like two families also live separately there.” Mot. Ex. D-l at 7. Witness 2 had explained that one family lived in the basement unit and that another family lived in the main unit near the front left window. Mot. Ex. D-3 at 3. After Witness 2 offered this explanation, Lieutenant Dedet' (who interviewed Witness 2 *1009with Discenza) remarked, “so they must be subletting rooms.”5 Mot. Ex. C-l (Dkt. No. 52-3). Although the government urges that this speculation by Dedet “was not based upon evidence, or any statements made by Witness No. 2,” this conclusion is a reasonable inference to draw from Witness 2’s direct statements about the living arrangements at 751 Madrid. Oppo. # 2 at 4 nl. Officers later asked Witness 2 whether there were any other units or apartments behind the house. Ex. C-3 at 6. Although Witness 2 did not know whether there were additional units in the back, this question, along with Dedet’s speculation about subletting, reveal a likely understanding on the part of the officers prior to the search that such subletting and informal multi-unit arrangements are common in San Francisco properties and that 751 Madrid might contain several units.
The officers’ subjective understandings of the arrangement of the property prior to entry, even if they were speculative, are still important. These impressions weigh on whether the officers acted reasonably in failing to realize the property was a subdivided multi-unit building while executing the warrant. The more officers were primed to believe that the building might be a multi-unit building prior to entry, the less likely that the search was objectively reasonable once confronted with indisputable evidence of separate units.
In addition to his statements about other families living separately at 751 Madrid, Witness 2 also gave officers reason to believe that Murga lacked control or access to the entire property. When officers asked Witness 2 where he thought the guns were hidden in the house, he told them he thought they must be in Murga’s room because they would be found if they were anywhere else. Ex. D-3 at 6. Dedet explained to Discenza that “he doesn’t know where they hide the guns but he suspects that that’s the only place that they can be hidden, without anybody else else [sic] finding them.” Id. Witness 2’s impression of 751 Madrid was that Murga had limited control and use over the space, and that other residents of the property were not involved in Murga’s potential wrongdoing. This put the officers on notice that portions of the property might not be within Murga’s control, and could therefore fall outside the scope of the warrant.
During their execution of the warrant, officers became aware of additional facts that put them on notice that 751 Madrid contained separate units, just as in Mena. After officers entered 751 Madrid, they knocked on Ms. Valente’s door and discovered that she lived there with her son. Oppo. #2 at 3. Ms. Valente’s presence corroborated Witness 2’s statement that another family lived in the main house separately from Murga. Also, while executing the warrant, officers appeared to rec*1010ognize that Ms. Valente’s room was a separate unit because they sought her consent to search it. Id.
Ms. Valente then directed officers to Murga’s room, which was locked. Id. Officers broke into Murga’s room and began to search it. Id. But in addition to Ms. Valente’s and Murga’s locked rooms, officers could see two additional padlocked doors that looked like small rooms or closets. Valente Deck ¶ 5. Police did not ask Ms. Valente what was in these rooms or if they belonged to other residents. Id. Instead, they broke into both rooms, which belonged to El Flaco, an 18-20 year-old man, and Mirian, an older woman, respectively, and were able to see that these were private and separate living spaces. Id.
After this, the officers asked Valente if there were any other rooms in the house. She told them there was another room in the back. Id. ¶ 7. This room was located off an outdoor patio past the kitchen and was padlocked, just like the two studio apartments the officers had just broken into. The officers broke the padlock on this door and entered the room.
Prior to breaking the padlock to Martinez’s room, the police had ample evidence that the property at 751 Madrid Street was a multi-unit property, housing persons unrelated to Murga or the purpose of the search, and that they did not- have probable cause to search areas of the property that were not reasonably in Murga’s control. On these facts, so close to those in Mena, I conclude that the officers acted unreasonably in searching Martinez’s room.
B. The Government’s Response to Mena
The government has offered no persuasive explanation why this case differs from Mena, or why the officers’ execution of the warrant was reasonable. In its third response to this motion to suppress, the government attempts to distinguish Mena by noting that (1) in this case when officers executed the .warrant Ms. Valente and her son were the only residents home, whereas in Mena a number of residents were home; (2) El Flaco’s and Mirian’s rooms looked like closets from the-outside and Sergeant Discenza, the affiant, did not know about them; (3) officers had no reason to. know that the last locked room was a bedroom or that Martinez lived there; and (4) Rufi-na Murga had access to or was in control of the locked rooms. Oppo. # 3 at 3-5. None of these excuses is worth the candle.
1. Only Ms. Valente and Her Son Were Home
The government does not explain why it matters that Ms. Valente and her son were the only residents home, whereas in Mena, multiple people were home. Before they arrived, the police knew Murga lived in the house. Once they entered, they confirmed that Ms. Valente and her son lived there separately; Once they opened El Flaco’s and Mirian’s doors, they knew there were additional residents living there as well. It was not necessary for any other residents to be present for police to determine that 751 Madrid was being used as a multifamily residence.
2. El Flaco’s Room and Mirian’s Room Looked Like Closets
Next, the government argues that El Flaco’s and Mirian’s rooms looked like closets and that Discenza did not know they were there when he sought the warrant. That is precisely what happened in Mena, where the police saw a number of padlocked doors but did not know what was behind them until they broke in, at which point they should have realized that the building was a multi-unit residence. It *1011is irrelevant that the doors looked like closets from the outside because, as the government admitted at the hearing, the police broke into these rooms and saw what was inside. Once the officers opened these doors they were disabused of any misconception that these doors were to closets and they could see that they were, in fact, to small studio apartments.
Although Discenza, the affiant, declared that he was unaware that these rooms existed, the government does not explain why this matters. The government does not dispute that the police searched these rooms prior to searching Martinez’s room. While Discenza may have failed to notice these rooms, other officers clearly did not. And based on his declaration, it appears that Discenza did not conduct the search of Martinez’s room. His subjective awareness of the two front rooms does not impact whether the officers who did search Martinez’s room acted reasonably. It is not only the affiant for a warrant who must act reasonably in executing it.
3. Police Did Not Know Martinez’s Room Was a Bedroom
Next, the government argues that it was reasonable for officers to enter Martinez’s room because they did not know it was a bedroom, they did not know that Martinez lived there, and they believed there might be guns hidden inside. Oppo. #2 at 3. While the officers could not have known, definitively, that Martinez’s room was a bedroom before they opened the door, all the evidence available suggested that such was the case. They had searched two rooms with locks and two others with padlocks just like Martinez’s. All four were studio apartments. It is worth noting that after searching the four other bedrooms in the main house, officers asked Ms. Valente if there were any other rooms and she indicated there was a room in the back. Because Ms. Valente described Martinez’s room as a “room,” the officers should have realized that it was not some other kind of space, such as a closet or storage area. Further, given the context, where police had just searched four other bedrooms and asked if there were any other rooms, it is likely that Ms. Valente and the police both understood her statement, that there was another room in the back, to mean that there was another bedroom in the back. The government offers no explanation or facts that would suggest it was reasonable, based on this exchange, for the officers to believe Martinez’s room was not a bedroom.
The government highlights that there was no mailbox, doorbell, or number visible from the outside of Martinez’s room indicating that it was a separate unit. Oppo. # 2 at 3. That was true of the other four units as well. While doorbells or numbers may help indicate a separate unit, they are not prerequisites. United States v. Greathouse, 297 F.Supp.2d 1264, 1274 (D. Oregon Oct. 20, 2003) (There is no “support for the assumption that unrelated people who share a house, but maintain separate bedrooms have no independent right to privacy in bedrooms maintained for their exclusive use.”). Knowing that the other four rooms were maintained as separate, exclusive units, even though none of these rooms had mailboxes, doorbells, or individual numbers, it was unreasonable for the officers to rely wholly on formal indicia of separate residences to justify breaking into Martinez’s room.
As the Supreme Court explained in Garrison, officers are “required to discontinue the search of [an individual’s] apartment as soon as they discover[ ] that there [are] two separate units [at the property] and therefore [are] put on notice of the risk that they might be in a unit erroneously included within the terms of the *1012warrant.” 480 U.S. at 87, 107 S.Ct. 1013. By the time officers got to Martinez’s room, they had searched the four other rooms at the house. They knew, or should have known, that 751 Madrid was being used as a multi-unit property. Regardless of whether they knew Martinez’s room was a bedroom, they were obligated to limit their search to the areas reasonably under Murga’s control.
That the officers may have honestly believed that there could be guns in Martinez’s room does obviate their need for a valid warrant. Once officers learned that 751 Madrid was a multi-unit building they were required to limit their “search to the specific areas and things for which there is probable cause to search”—which, at the time, were only those areas that officers believed were under Murga’s control. Garrison, 480 U.S. at 84, 107 S.Ct. 1013. The government’s argument that officers acted reasonably because they did not know Martinez’s room was a bedroom is not persuasive.
4. Murga Had Access to the Entire Property
The government finally argues that it was reasonable for officers to search the entire property because Murga had control or access to the entire premises. To be sure, “a warrant is valid when it authorizes the search of a street address with several dwelling if the defendants are in control of the whole premises, if the dwellings are occupied in common, or if the entire property is suspect.” United States v. Alexander, 761 F.2d 1294, 1301 (9th Cir. 1985). But it is critical to evaluate the validity of the search based on what the officers knew at the time. “[W]e must judge the constitutionality of [the officers’] conduct in light of the information available to them at the time they acted.” Garrison, 480 U.S. at 85, 107 S.Ct. 1013.
The government points to the Declaration of Ms. Valente, in which she explains that Murga was the master tenant of the property, had keys to the padlocks on El Flaco’s, Mirian’s, and Martinez’s doors, had been in Martinez’s room while he was not there, and controlled which visitors tenants could have at the property. Va-lente Decl. ¶ 3-4. But as Martinez points out in his reply, there is no indication that officers had knowledge of any of these facts at the time they were executing the warrant. These statements about Murga’s control over the property could not have factored into the officers’ probable cause determination, or the reasonableness of the officers’ actions, if they were not learned until well after the warrant was executed.
The only information that officers clearly had on the issue of control at the time they executed the warrant was the statement from Witness 2 that the gun could only be in Murga’s room, because if it was anywhere else, it might be found by the other residents. This indicated Witness 2’s belief that Murga did not have control over the entire property. In the absence of any evidence undermining this impression, it was not reasonable for officers to believe that Murga controlled the entire unit.
Moreover, when officers searched Martinez’s room, Valente had already shown officers Murga’s room and gave no indication that Murga occupied any other space. And, because Martinez’s room was padlocked, unlike Murga’s room, there was no reason for the officers to believe that it was part of a common space or that Murga had access to it. Officers should have known that by opening Martinez’s door they were likely entering a separate unit that had been erroneously included in their warrant and that they did not have probable cause to search it.
*1013Prior to executing the warrant, officers had reason to believe that 751 Madrid might be set up as a multi-unit residence: they had been told that a family lived separately in the home; they could see, and had been told that there was a separate basement unit, and they appeared to have a general understanding that single family homes in San Francisco are often subdivided and subletted. Once the officers began executing the warrant, they saw, conclusively, that 751 Madrid was a multi-unit residence. They met Ms. Valente and her son and confirmed Witness 2’s statement that a family lived separately in the residence. They saw that a number of doors were locked or padlocked. And they saw, after breaking into the first two padlocked rooms, that they were both private units. The government offers no explanation why it was nevertheless reasonable, at this point, for the officers to believe the property was a single family residence. The government offers no credible argument that it was reasonable for the officers, once realizing the property was a multi-unit residence, to believe that Martinez’s room nevertheless fell within the scope of their warrant—which was limited to Murga’s residence and the areas within her control. In light of what the officers knew, or should have known, that the building was a multi-unit residence, and in the absence of any plausible argument or explanation why officers failed to realize that their warrant was overbroad, I conclude that it was objectively unreasonably for the officers to fail to realize the over-breadth of their warrant.
Poor people, just like richer ones, are entitled to be free from unreasonable searches and seizures. The living arrangements at 751 Madrid are not unusual - there are many people, in San Francisco and elsewhere, of limited financial means who have no option but to live in informal, subdivided properties that may appear to be single-family residences from the outside. Law enforcement cannot ignore overwhelming evidence that a warrant is overbroad when they realize that a property described as “single family” is actually multi-unit. Individuals living in private, separate rooms in such properties must be afforded the same Fourth Amendment protections as eveiyone else.
CONCLUSION
Because the officers’ failed to stop searching individual rooms once they knew, or should have known, that 751 Madrid was a multi-unit residence, it was objectively unreasonable for them to break into Martinez’s room. Martinez’s motion to suppress is GRANTED,
IT IS SO ORDERED.

. Unless otherwise indicated, the parties do not dispute the relevant facts.


. Valente did not refer to Murga as Rufina, the name known by the police.


. The government filed three oppositions to Martinez’s Motion to Suppress. Over objections from Martinez, I granted the government’s request for a month-long extension to file its initial response, First Opposition to Motion to Suppress ("Oppo. # 1”) (Dkt. No, 58). Then, days before the scheduled hearing in this case, the government concurrently filed a motion for leave to file a sur-reply, (Dkt. No. 60) and a sur-reply, to address what it asserted were new issues raised in Martinez’s reply. Oppo. # 2. This sur-reply largely addressed arguments that could have been and should have been made in the government’s initial response. Neither opposition addressed Mena v. Simi Valley, 226 F.3d 1031 (9th Cir. 2000), which is directly on point. Government counsel was'not prepared to dis- . cuss it at oral argument. This precipitated a third opposition; this time, the government did not even request leave to file it. Third Opposition to Motion to Suppress ("Oppo. #3”) (Dkt. No. 65). There are obvious■ deficiencies in the procedure employed by the government, as well as the substance of the arguments. In the interest of considering all of the available facts and arguments, the government’s Request for Leave to File a Sur-Reply is GRANTED and I reviewed the third opposition as well. The government has still offered no plausible response to Mena.


. The government states that 751 Madrid Street appeared to be a single-family residence from the outside, which is inconsistent with its understanding that 751 Madrid had a basement apartment with a separate door and mailbox and that these were clearly visible from the outside. Discenza Decl, ¶ 7. Despite this, the government asserts that the officers knew that they did not have probable cause to search this basement apartment. As it appears that officers did not conduct a search of the basement apartment, and because Martinez did not live there, he lacks standing to challenge the validity of the warrant on that basis. Valente Decl. ¶ 8. Of more significance is that Witness 2 told the police that he believed a mother with two young children lived on the premises with Montoya’s mother, which calls into doubt the assertion in the warrant that the upper unit was a single family residence, But for the purposes of this discussion, I accept the government's assertions that, prior *1008to entry, officers believed 751 Madrid referred to the main, upper unit, and that it was a single family residence.


. The government objects to this characterization of the recorded interview and notes that the government's transcript and translation, which was certified as accurate in its contents and translations, set forth Dedet’s statement as "So there must be [unintelligible] rooms. ■ Oppo. #2 at 4 nl, The government asserts that it is "convenient for defendant to insert the word 'subletting' when that word could not be heard on the recording.” Id. Actually, the reverse is true. Of course, that the government's court reporter or translator could not make out this sentence does not mean the defense cannot offer its own interpretation and transcript of the statement. Martinez conducted an independent review of Witness 2's interviews and provided his own certified transcript and translation of those audio recordings and these are no less valid than the government’s versions. Most importantly to me, Martinez also included a copy of the interview’s audio recording as Exhibit C-l to his motion, on which Dedet appears to say, quite clearly, "so they must be subletting rooms.”